Title: Amendment to Report of Committee on Letters from Washington, Schuyler, and the Commissioners in Canada, [21 May 1776]
From: Committee of the Continental Congress
To: 


                    
                        [21 May 1776]
                    
                    Strike out 3d. 4th. and 5th.
                    Instead of 11th. substitute ‘that General Schuyler be informed that Congress have in view these two great objects, the Protection and assistance of our Canadian friends, and the Securing so much of that country as may prevent any communication between our enemies and the Indians. The means of effecting these purposes by fortifying proper posts, building armed vessels where most expedient, opening roads of communication or otherwise, are left to the determination of a council or councils of war governing themselv[es] by events and their knowlege of the country.’
                